Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 1 of 13

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT

 

PERSONNEL POLICIES FOR
CERTIFIED STAFF
2017-2018

Warren: Bates No. 000489

 

PLAINTIFF'S |
i; EXHIBIT
DOW east

 
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 2 of 13

PROMOTION AND TRANSFER POLICY

The general policy of the District is to employ the most able and besi qualified persons with the
proper credentials for all positions. However, PCSSD favors promotions from within so that
where, in the opinion of the administration, ability, qualifications, and credentials of an existing

employee are equal to those of an outside applicant, the existing employee will be favored for

promotion.

Normally this will be accomplished by licensed employees within the District being extended the

advantage of first consideration for promotion.

Vacant or new positions shall be advertised internally and externally by the administration. The
administration shall in its sole discretion determine the minimum qualifications related to
degrees, certifications, experience, and the like, for each position and clearly state the same in
the written notice of vacancy. Internal advertising will be by posting of vacancies within the
various buildings and at the central office. The duration of inside and ouiside advertising, and
the media and targets for outside advertising, will be determined by ihe administration.

Deadlines for applying shall be clearly stated on the face of any advertisements or notices.

All teachers are subject to assignment and transfer at the direction of the Superintendent.
Insofar as possible, teachers shall be assigned io positions for which they are best qualified.
Also, while keeping in mind the needs of students, the need to have a balanced faculty, and in
the interest of efficiency and economy, reasonable effort shall be made to honor teacher
preference in assignments. When a tentative decision has been made to transfer a teacher to
another school, he/she will be notified by the Superintendent or his or her designee. When the
tentative assignment invoives changes within a building, the teacher will be notified by the
principal. In all transfer cases, every effort will be made to advise the teacher involved at the

earliest possible time.

Posting of Vacancies

1. Vacancies shall be posted on the District website.

2. The recall of all appropriate teachers who are laid-off may occur before the posting of any
vacancy in the affected teacher's certification area(s).

115
Warren: Bates No. 000494
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 3 of 13

3. Vacancies occurring after the teacher report day will be posted as a temporary one-year

position.

4. Posting shall occur within five (5) days after the Human Resources Division receives a

signed resignation.

5. Postings shall coniain listings of schools, positions available, and if applicable, qualifications

to be mei for administrative positions.

6. A posted position will remain open ten (10) days from the date of the announcement.

7. An opening which occurs without a ien (10) day written notice will be considered an
emergency. Such an opening may be filled without regard to the provisions of this Policy.

Voluntary Transfer Request Procedure

 

1. Teachers desiring a transfer must give written notice on or after November | of each year.

a. Transfer request forms are available to be completed online on the District's website

at pcssd.org.

b. The transfer request shall remain effective through November 1 of the next year or

until specifically withdrawn in writing by the requesting teacher.
c. The transfer request must be renewed annually.

2. A formal request for transfer must be processed through the Human Resources Division and
be on file with the principal of the requested school. The principal will acknowledge receipt

by sending a signed copy of the transfer request to the teacher.

3. Vacancies will be filled with the most qualified candidate from the applicant pool. In the

event of a tie, the administrator or hiring manager will make the final decision.

4. No in-disirict voluntary transfers will be granted after August 1 without the approval of the

building administrators and the Director of Human Resources.

116
Warren: Bates No. 000495
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 4 of 13

Involuntary Transfer

1. In determining an involuntary transfer of teachers from one school to another, a review of
each particular school situation must be conducted and will be based upon any of ithe

following:

a. The District Affirmative Action Transfer Procedure (see Appendix) and/or goals.

b. Program needs and/or changes.

c. Enrollment changes due to student population shifts.

2. The involuntarily transferred teacher(s) will be identified based upon their District seniority

and certification area or endorsement.

3. The involuntary transfer(s) identification procedure will be implemented as follows:

a. Attrition and volunteers will be used to achieve the desired reduction in an effort io

avoid involuntary transfers.

b. If there are more teachers who volunteer to transfer than is necessary, then the most
senior eligible feacher(s) will be identified to achieve the necessary reduction in

force.

c. If involuntary transfers are necessary, the teacher who has the least seniority in a

certification area or endorsement in the affected program shall be transferred.

d. No teacher will be allowed to volunteer to be involuntarily transferred if they are

currently on an Individual Improvement Plan.

4. When the specific involuntarily transferred teacher(s) has been identified, the principal or
immediate supervisor will personally inform the teacher in writing the reason(s) why the

teacher is being involuniarily transferred.

5. To acknowledge receipt of the notification, the involuntarily transferred teacher will sign a

copy of the written notice.

117
Warren: Bates No. 000496
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 5 of 13

6. Beginning May 1 each year, volunteers and involuntarily transferred teachers will be

assigned accordingly by District seniority by the Human Resources Division to existing

vacancies or to vacancies as they occur for which they are qualified and certified.

When it becomes necessary to assign a permanent teacher in a one-year temporary

assignment at a school, the teacher will be placed in the involuntary transfer poo! in May of

the following year to be assigned.

Righis of Involuntarily Transferred Teacher

. Teachers who have been involuntarily transferred will be assigned to a position prior to

routine teacher assignmenis.

should a position become available. involuntarily transferred teachers shall be given the
opportunity to relocate to their original schoo! should a vacancy occur prior to August 1.

After August 1 involuntarily transferred teachers may not relocate to their original school

until the following school year.

Involuntarily transferred teachers must provide written notification of intent to return to their
original school by May 1 to the Director of Human Resources.

involuntarily transferred teachers will be assigned to a position for which they are certified

prior to employment of outside candidates.

Transfer to Extended Contract Position

 

1.

Vacant positions which exclusively involve extended contracts shall be filled from the ranks
of qualified internal applicants when she/he is determined to be the best-qualified candidate
from the applicant pool. When it is determined thai a tie exists with regard io the selection
of the most qualified candidate, the administrator or hiring manager will make the final

decision.

Posting of vacancies for positions that involve extended contracts will be posted on the
District website.

ll
Warren: Bates No. 000497
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 6 of 13

3. Positions will not be filled prior to the deadline date for receipt of applications.

Awarding of Position

1.

Transfer requests of teachers will be given priority consideration, prior to employment of

outside applicants.

The Board recognizes thai District affirmative action goals must be met in all the terms of

this Policy.

After the position has been filled, the teacher(s) requesting to transfer who interviewed for
the position shall be advised within five (5) days by the principal that the position has been
filled.

Promotion with Supplemental Contract

. The filling of vacant positions via promotion which exclusively involve supplemental

contracts such as Middle School Band Director to Senior High Band Director, or Assistant
Football Coach to Head Footba!! Coach. shall be filled from the ranks of qualified internal
applicants when she/he is determined to be the best qualified candidate from the applicant

pool.

When it is determined that a tie exists with regard to the seleciion of the most qualified

candidate, the administrator or hiring manager will make the final decision.

Posting of vacancies for positions that involve supplemental contracts will be posted on the
District website.

Positions will not be filled prior to the deadline date for receipt of applications.

Promotion to Administrative Position

1:

Priority consideration will be given to qualified internal applicants for vacant administrative
positions before the District employs an external applicant following the “Promotion &

119
Warren: Bates No. 000498
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 7 of 13

Employment Guidelines for Above Entry Level Positions’ found in the Appendix of this
Policy.

2. Posting of vacancies for positions that involve administrative positions will be posted on the
District website.

3. Positions will not be filled prior to the deadline date for receipt of applications.

Administrative Staff Assignments and Transfers

i. All administrators are subject to lateral transfer at the direction of the Superintendent.

2. Any involuntary transfer which results in a demotion will be accompanied by a written

explanation from the Superintendent.

3. When a vacancy occurs, District personnel will be given first consideration over outside

applicants.

120
Warren: Bates No. 000499
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 8 of 13

PROMOTION AND EMPLOYMENT
FOR ABOVE ENTRY LEVEL POSITION

The District recognizes the benefit of providing career advancement opportunilies to employees within the
system. The District also recognizes that in some instances it may be beneficial to employ from outside the
district, The following procedure will be used to fill vacanctes that are above entry level:

Job announcements are posted on the district website, sent to all schools, auxiliary units, the teacher
organization, and to various outside agencies. The job announcement will include: position title,
minimum qualifications, job description, salary information, job goal, the terms of employment and
application procedure. All job announcements will be reviewed by the Office of Desegregation and
Human Resources prior to dissemination.

Application Process — All applicants are required to submit a letter of intent for administrative
openings prior to the deadiine of each posting. In-District applicants are required to submit a letter
of intent and a current resume when applying for each position. Out-of-District applicants are
required to submit a completed professional application for employment in addition to the letter of
intent for the particular opening. The completed application must include a copy of a valid teaching
certificate, resume, and transcripts. All applications are kcpt current for one (1) calendar year,

interview Committee -- The appropriate assistant superintendent in conjunction with the office of
desegregation will set up a bi-racial interview committee, chaired by the immediate supervisor. This
committee may vary in size and make-up as needs dictate. The interview committee will screen all
applications to determine whether the applicant meets the minimum qualifications for the position. The
interview committee will provide written notification to the individuals who do not met the minimum
qualifications. All candidates mecting the minimum qualifications will be offered a personal interview.

interview Process -- The interview committee will evaluate past performance on the basis of
references and/or evaluations pricr to making a recommendation.

The interview committee will compile a list of questions that will be asked of cach candidate. The questions wilt
be used to acquire information related to the following:

obtain further information regarding background and experience

evaluate ability to work with people

evaluate management skiils (i-c., planning, organization and follow-up)

evaiuate communication skills

supervisory skills (1.c., problem solving, conflict resolution}

commitment to desegresation

other questions applicable io the specific position may be developed as necessary

oeo@eee?%o 8

Recommendation Process — The interview committee will submit a recommendation for hire to the
Superintendent through the Assistant Superintendent of Human Resources based on the evaluation of the
following criteria:

A review of the individual’s qualifications
Experience

Responses to questions during the interview process
Consideration of the district’: affirmative action goals

49

* 2. 8 ©

Warren: Bates No. 000500
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 9 of 13

MAKING THE FINAL DECISION

To make the final decision, imagine the ideal candidate, then analyze all the materials at your
disposal and weigh them with your own best judgement.

he REMEMBER:

BEFORE YOU INTERVIEW:
*Verify application on file

BEFORE YOU HIRE:

*Check references of every one, especially anyone not on binder,

*Verify certification

*Review monitoring report to assure that all steps have been followed.

*REMEMBER, the applicant can not work until the recommendation has been
approved by Personnel.

*Review applicants’fles in Personnel Division

IL PLEASE DO NOT:
*Employ the under qualified

“Make a decision simply because of a time factor
*Compromise on your standards

m JF IN DOUBT, DO NOT HIREU!

TV. Notify candidates- successful ones as well as those you are not recommending for the
position. = BE

Never forget to use the human relations skills everyone deserves,

Warren: Bates No. 000501
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 10 of 13

EMERGENCY-IN-DISTRICT

 

PLEASE POST PLEASE POST
PULASKI COUNTY SPECIAL SCHOOL DISTRICT
CERTIFIED ADMINISTRATIVE AVAILABLE
May 4, 2018
POSITION TITLE: DEPUTY SUPERINTENDENT FOR LEARNING SERVICES
QUALIFICATIONS: Must have or be eligible for Arkansas Cerfificafion as a District Administrator

(ADE License 301 Administrator or 371 District Level Administrator)
Doctorate Degree in related field of Educational Leadership or Curriculum
{preferred}

Four (4) years of experience as an administrator with evidence of increasing
student achievernent scores for all students and specifically for African
American, Latino/Hispanic, Free and or Reduced Lunch, English Language
Leamers and students’ receiving specialized instruction (required)

REPORTS TO: Superintendent of Schools

JOB GOAL: To provide leadership in the ongoing development and improvement of the

entire instructional program of the district

PERFORMANCE RESPONSIBILITIES:

implement the district's desegregation pian in the Leaming Services Division through monitoring to
preclude discrimination on the basis of race, gender, age or handicap, and annually report the results of
monitoring to the Superintendent of Schools.

Supervise ABC/Early Childhood administrative staff and Elementary Principals as they implement the Pre-
K and elementary programs.

Facilitate the development.and implementation of Common Core State Standards K-12,

Supervise all federal programs.

Supervise Aransas Comprehensive School Improvement Program {ACSIP).

improve districtawide administrative organization.

Coordinate the development and implementation of a comprehensive staff development program to
supportall aspects of the District's curriculum and weave technology into the process.

Oversee the development of multiple formative and summative assessments that guide student leaming
and align with the Arkansas Curriculum Frameworks and PCSSD goals.

in collaboration with Instructional Technology, develop and implement a long-range technology plan for
the District including support for teachers during integration of technology into the curriculum,

Provide leadership in the awareness and implementation of the state teacher performance/evaluation

system.
Evaluate and guide elementary principals and staff in improvement of curriculum and instructional

program.
Oversee and administer the appraisal and selection of textbooks and other instructional materials.
Assistin the development and execution of policies concerning the classification, promotion, graduation,
failure, and progress of pupils.

Assist in the development and execution of policies conceming student activities.

Recommend allocations for instructional staff to the Superintendent

CQwersee the development of instructional supply burlgets and monitor all instructional spending for
supplies, equipment, travel and textbooks.

Make recommendations conceming expansion, replacement and additions of schooi plants.

Take a major role in selection of principals, assistant principals, coordinators and directors for
instructional programs.

Warren: Bates No. 000502
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 11 of 13

Deputy Superintendent for Leaming Services cont.

20. Serve as Superintendent's designee for Level ll grievance hearings within the instructional division.
21. Atiend all Board mesiings.
22. Other duties as assigned.

TERMS OF EMPLOYMENT:

Salary Range: Per Salary Schedule

Length of Contract 244 days per contract year

EVALUATION:

Performance of this job will be evaluated in accordance with provisions of the Board's palicy on evaluation of
Professional Personnel.

APPLICATION PROCEDURE:

interested and qualified applicants should submit an online application atwavw.pessd.org. Personne! currently
employed by the district who meet the necessary qualifications may apply by submitting an online district
application.

APPLICATION DEADLINE: May 11,2018 (or until filed)

IT IS THE POLICY OF THE PULASKI COUNTY SPECIAL SCHOOL DISTRICT TO PROVIDE EQUAL
EMPLOYMENT OPPORTUNITIES VATHOUT REGARD TO RACE, COLOR, NATIONAL ORIGIN, RELIGION, SEX,
AGE, QUALIFIED DISABILITY, OR VETERAN IN ITS EDUCATIONAL PROGRAMS AND ACTIVITIES, EDUCATION
SERVICES, FINANCIAL AID, AND EMPLOYMENT. THE DISTRICT WILL MAKE SPECIAL EFFORTS TO EMPLOY
AND ADVANCE WOMEN, BLACKS AND DISABLED PERSONS. EQUITY CONCERNS MAY BE ADDRESSED TO
THE ASSISTANT SUPERINTENDENT FOR EQUITY AND PUPIL SERVICES.

Warren: Bates No. 000503
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 Page 12 of 13

 

Gmail

Bob Postings

 

From: Williams, Darrick <dwilliams5660@pcssd.org>

Date: Wed, Apr 29, 2020 at 11:08 AM

Subject: Job Postings

To: PRINCIPALS <PRINCIPALS@pcssd.org>

Cc: SHAWN BURGESS <sburgess@pcssd_org>, KRISTY MANEES <kmanees@pcssd.org>, CHANDA SWINSON
<cswinson@pcssd.org>

Good Morning Principals,

All teaching positions for the 2020-2021 school year have been posted. Please take a few minutes to review the job
postings for your school to make sure ail vacancies are listed. If you have any questions about a job posting let me
know.

Just a few things to remember:

1. All jobs must be posted for at least ten days before you can recommend a candidate for hire.

2. You may conduct virtual interviews via Google Hangout or some type of video conferencing platform. Let me
know if you need assistance with this process.

3. Make sure you have a bi-racial committee when conducting interviews

4. Any in-district candidate that applies for a vacancy and holds the appropriate certification must be granted an
interview

5. | have an electronic scoring sheet | can send to you if you need it when conducting virtual interviews

6. The recommended candidate should hold an Arkansas license for the area they're being recommended to
teach. If they don't, please consult with me prior to recommending the candidate for the teaching position.

7. Make sure you check references on all candidates before recommending them for hire. You should check at
least three references for each candidate. At least one should be a former supervisor.

8. Keep in mind the racial composition of your staff. We must continue to meet the requirements of Plan 2000.

The Human Resources Department is still available to assist you in any way possible. Even though we're working
remotely we're just a phone call or email away. Let us know if we can do anything to support you in the hiring
process.

Have a great rest of the week. Be safe!

itn | Darrick Williams
£ dt =| Director of Human Resources
i rr ) | Phone: 501-234-2032
Geese’ =| «Fax: 501-490-9897

https://mail.google.com/mail/u/O?ik=b8 93ee9 9cf& view=pt&search=._=msg-f%3A167298200138079126 1&simpl=msg-f%3A16729820013807 91261 Page 1 of 2
Warren: Bates No. 000504
Case 4:19-cv-00655-BSM Document 40-7 Filed 09/11/20 —- 13 of 13

 

JANICE WARREN, Ec.D

Assistant Superintendent for Equity and Pupil Services
Phone: 501-234-2015

jwarren@pessd.ora

 

hitps://mail.coogle.com/mail/u/O%k=b883ee9Scfaview=ptasearch=_=msg-f%3A167298200138079126 1asimpl-msg-i%3A16729820019380791261 Page 2 of 2
Warren: Bates No. 000505
